OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of aggravated sexual assault and assessed punishment at confinement for life, after finding the enhancement allegations to be true.
The Fort Worth Court of Appeals affirmed the conviction, Clark v. State, 728 S.W.2d 484 (Tex.App.—Ft. Worth 1987). The Court held that appellant’s right to confrontation guaranteed him by the Sixth Amendment to the United States Constitution and by Article I, Sec. 10 of the Texas Constitution, was not violated by introduction of a videotaped interview, in accord with Art. 38.071, Sec. 2, V.A.C.C.P., between the child-complainant and a police officer concerning appellant’s sexual acts with the child. Appellant filed this petition for discretionary review contending that his right to confrontation was denied by introduction of the videotape.
Recently, this Court found that Art. 38.-071, Sec. 2, is an unconstitutional deprivation of a defendant’s right of confrontation under the Sixth and Fourteenth Amendments to the United States Constitution and Art. I, See. 10 of the Texas Constitution. Long v. State, 742 S.W.2d 302 (1987). In accord with that holding, we grant appellant’s petition for discretionary review, vacate the judgment of affirmance by the Court of Appeals, and remand this case to the Court of Appeals to determine the harmfulness of the introduction of the videotape in light of the entire record of the trial.
ONION, P.J., dissents to the remand.